                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


BENTON BELL,

       Applicant,

v.                                                        CASE NO. 8:19-cv-486-T-23AEP

SECRETARY, Department of Corrections,

       Respondent.
                                                    /


                                             ORDER

       Bell applies under 28 U.S.C. § 2254 for the writ of habeas corpus (Doc. 1) and

challenges the validity of his state convictions for two counts of armed robbery, for

which he is imprisoned for life. Rule 4, Rules Governing Section 2254 Cases,

requires both a preliminary review of the application for the writ of habeas corpus

and a summary dismissal “[i]f it plainly appears from the face of the [application]

and any exhibits annexed to it that the [applicant] is not entitled to relief in the

district court . . . .” Bell is barred from pursuing this “second or successive”

application.1

       Contrary to his representation in the application (Doc. 1 at 15, Question #14)

that he has not challenged this state court judgment in an earlier application, Bell


       1
          Bell contends both that his sentence is illegal and, as a consequence, that he may raise his
claim “at any time.” (Doc. 1 at 13) Although state rules permit a challenge to the legality of a
sentence “at any time,” federal rules govern an application under 18 U.S.C. § 2254.
challenged this same conviction in 8:01-cv-1742-T-23TGW, which challenge was

rejected on the merits. The district court declined to issue a certificate of

appealability, and the circuit court dismissed the appeal as untimely. (Docs. 24 and

27) The present application is second or successive because the application

challenges the same state court judgment that was challenged in the earlier action.

See Magwood v. Patterson, 561 U.S. 320, 338–39 (2010) (explaining that an application

under Section 2254 addressing a state court judgement that was challenged in an

earlier application under Section 2254 is successive). As a consequence, Bell must

comply with Section 2244(b)(3)(A), which requires that “[b]efore a second or

successive application permitted by this section is filed in the district court, the

applicant shall move in the appropriate court of appeals for an order authorizing the

district court to consider the application.”

       The district court lacks jurisdiction to review Bell’s application until the

Eleventh Circuit Court of Appeals grants Bell permission to file a second or

successive application. Burton v. Stewart, 549 U.S. 147, 157 (2007) (“Burton neither

sought nor received authorization from the Court of Appeals before filing his 2002

petition, a ‘second or successive’ petition challenging his custody, and so the District

Court was without jurisdiction to entertain it.”). Accord Hubbard v. Campbell,

379 F.3d 1245, 1246–47 (11th Cir. 2004) (recognizing that a district court lacks

subject matter jurisdiction to review a second or successive application if an applicant

lacks the authorization from the circuit court required under Section 2244(b)(3)(A));



                                            -2-
Young v. Sec’y, Fla. Dep’t of Corr., 697 F. App’x 660, 661 (11th Cir. 2017)2 (“In order to

file a second or successive habeas corpus petition, a state prisoner must ‘move in the

appropriate court of appeals for an order authorizing the district court to consider the

[petition].’ 28 U.S.C. § 2244(b)(3)(A). Otherwise, a district court lacks jurisdiction

to consider the petition and is required to dismiss it.”) (brackets original).

       Generally, an applicant cannot appeal a district court’s denial of relief under

Section 2254 unless either the district court or the circuit court issues a certificate of

appealability (“COA”). However, as Williams v. Chatman, 510 F.3d 1290, 1295

(11th Cir. 2007), explains, a COA cannot issue in this action because the district

court cannot entertain the application to review the second or successive application:

              Because he was attempting to relitigate previous claims that
              challenge the validity of his conviction, Williams was required
              to move this Court for an order authorizing the district court to
              consider a successive habeas petition. See 28 U.S.C.
              § 2244(b)(3)(A). Without such authorization, the district court
              lacked subject matter jurisdiction to consider the successive
              petition, and therefore could not issue a COA with respect to
              any of these claims.

See United States v. Robinson, 579 F. App’x 739, 741 n.1 (11th Cir. 2014) (applying

Williams in determining that the district court lacked jurisdiction because the motion

to alter or amend a judgment under Rule 60(b), Federal Rules of Civil Procedure,

was actually an impermissible second or successive motion under Section 2255 and,

as a consequence, “a COA was not required to appeal the denial of the motion”).




       2
         “Unpublished opinions are not considered binding precedent, but they may be cited as
persuasive authority.” 11th Cir. Rule 36-2.

                                               -3-
       Accordingly, the application for the writ of habeas corpus (Doc. 1) is

DISMISSED as second or successive without authorization. The clerk must close

this case.

       ORDERED in Tampa, Florida, on March 1, 2019.




                                          -4-
